Title: To Alexander Hamilton from William Duer, [19 January 1791]
From: Duer, William
To: Hamilton, Alexander


[Albany, January 19, 1791]
My dear Freind
I omitted writing to you last Evening in Expectation of Communicating more agreable Intelligence, than this Post will Convey you, for you will undoubtedly hear from Mr. Renslaer, that Mr. Burr was this day Elected by both houses, to succeed General Schuyler, by a large Majority in the Senate, and of five in the House of Representatives. This is the fruit of the Chancllor’s Coalition with the Governor. My own Opinion was that the Question should not have been brought forward at the Time it was. In this I was unfortunately overuled by your Freinds in the House. I say, unfortunately for I shall always beleive that the Measures which were taken to bring over several who had United with the Antifederals would have proved Successful. Be this as it may the Die is Cast and I fear too much that your Predictions will be Verified!
Our Political Situation, my Freind has a most Gloomy Aspect. In neither house is there a Person on the Fœderal Side, capable of taking the Lead, and out of it there is so much Rottenness, that I know not who to trust. Nothing but the Establishment of a Branch of the National Bank in this State, and the future Residence of General Schuyler in this City, can in my Opinion, and that of our Most Intelligent Freinds, rescue the Fœderal Cause from Utter Depression.
Mr. Burr’s Plan of a Bank, will not be accepted by the Directors; they have Escaped from the Snare, which that Fool McCormick has Entangled them in, but, I fear from what I learn, from your Quarter, that the System will not take Place during the present Sessions; and if so Heaven only knows whether it Ever will. I can not Express how much I feel on the present Occasion! To see the Fabrick you have been rearing, for Ensuring the Happiness of Millions, undermined by the most profligate Part of the Community, and its most faithful Servants treated with the blackest Ingratitude, is a Reflection not to be dwelt on with Patience. The greatness of the Evil, requires however the Exertion of all our Fortitude. God knows, that my own private Concerns require all that I can Summon. Rest assured however, that whatever Defections you may Experience, in others, that in me you will Ever find that warm, and Unabated Freindship, which you have a Right to Claim. Point out what is to be done, to rally a broken Party, and trust to my Exertions to carry your Views into Execution.
Wm. Duer
Jany. 19th. 1791
A: Hamilton Esqr.
